Mr. Justice Holloway :
I dissent. Assuming that' w'e • aré bound by the theory of the case adopted in the trial court and that such theory'Was erroneous, I'am unable to subscribe to the doctrine announced by the majority which furnishes the only ground for a reversal of the judgment.
In negligence cases, inspection is never required for its own sake. It is but a means to an end, and whenever it appears that reasonable inspection would not disclose the latent defect which'is ultimately responsible for an injury, a failure to make such inspection does not constitute negligence.
There cannot be any dispute upon this record that the only purpose the strap in question was designed to serve was to operate the lever which in turn caused the registering device to record the fare. It was not intended to sustain the weight of a man or to resist any strain which might be put upon it. Since its purpose was to operate the lever, the utmost that could have been required of an inspector was that he should test it by moving the lever, and had he done so, it would have responded to the test for all that appears from this record, and the company would have been acquitted of the charge of negligence under the theory adopted by the plaintiff. There is not any contention made by plaintiff that the strap broke by reason of the application of such force as ordinarily worked the lever. Plaintiff herself and her witnesses Donaldson and Reeves testified that when the conductor sought to register a fare, something apparently was wrong with the mechanism of the registering device, for it failed to work, and the conductor then gave the strap a second hard pull or jerk, which caused it to give way. If then, according to plaintiff’s own theory, the strap broke only because it was subjected to more than the ordinary force, it cannot be said as a matter of law that a proper inspection would have disclosed the defect, if any, in the strap; on the contrary, the evidence tends strongly to negative the idea that any reasonable inspection would have been productive of result.
*527I am unable to agree with the majority that what the witness Vickery did was not any inspection at all. It was for the jury to say, from all the facts and circumstances, whether an inspection was made, and, if not made, whether the failure to make one, under the circumstances, constituted negligence. -
Assuming, further, that plaintiff was entitléd to nominal damages, the failure of the jury to make such award is not a ground for a new trial. An appellate court will not reverse a judgment in order that nominal damages may be recovered. Be minimis non curat lex.
If upon the entire ease as presented the correct result was reached, a new trial should not be granted. In denying a new trial the lower court must have passed upon the question of the sufficiency of the evidence to warrant a verdict for substantial damages. If in the opinion of that court such damages should not have been awarded, its order denying a new trial should be upheld, for certainly this court cannot say that the evidence presents a case calling for more than nominal damages.